Citation Nr: 1329795	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  05-32 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Togus, Maine (RO).

In a July 2009 decision, the Board denied the issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and entitlement to service connection for a cardiovascular disorder, to include as secondary to an acquired psychiatric disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), the Court ordered in October 2010, that the case be remanded to the Board. 

In April 2012, the Board vacated the prior decision and remanded the issues for additional development in accordance with the Joint Motion.  In November 2012, the RO issued a rating decision awarding service connection for PTSD, after which the Board remanded the issue related to the Veteran's cardiovascular disorder in May 2013 for a medical opinion related to the secondary claim.


REMAND

As was noted in the Board's May 2013 remand, the Veteran contends that he has a current cardiovascular disorder that was either caused by or is aggravated by his service-connected PTSD.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In this case, post-service treatment is suggestive of a potential relationship between the Veteran's current cardiovascular disorder and his now service-connected psychiatric disorder.  The record shows that the Veteran experienced a myocardial infarction in February 2000 and also that he has had coronary artery disease (CAD) ever since.  In May 2002, a VA treatment note shows that the Veteran reported that he does occasionally get chest pain "with exertion or with stress."  A May 2003 note shows that the Veteran's CAD was stable at that time, but that it was at risk due to several health related reasons, to include PTSD.  In a June 2006 statement to the VetCenter related to his psychiatric care, the Veteran reported that he feels stress and anxiety increases his blood pressure, and that when he is stressed he experiences chest pain.  In March 2012, the Veteran reported at his Board hearing his recollection that during visits with his counselors and cardiologist the physicians indicated their belief that his psychiatric disorder may be exacerbating his heart condition.  The Veteran also confirmed at the hearing, however, that no physician had put this in writing.

The Board, in May 2013, remanded this issue for an examination and opinion as to the possible causal connection between the Veteran's cardiac disorder and his PTSD.  The remand directives specifically required the VA examiner to... 

...state whether the Veteran's cardiovascular disorder is due to or aggravated by any service-connected disorder, to specifically include PTSD.  In rendering this opinion, the examiner must address the various notations in the record indicating a potential relationship between the cardiovascular symptoms and the psychiatric disorder...Moreover, the examiner must address the Veteran's lay statements, including the report that he experiences chest pain with stress.

The Veteran underwent VA examination in July 2013.  The examiner confirmed the diagnosis of CAD since 2000 and went on to opine that this disability is less likely than not proximately due to or the result of the Veteran's service connected PTSD.  The basis for this opinion was that while some studies have shown a mild association between PTSD and heart disease, "PTSD causing heart disease (CAD) is not a known, common and established medical disease association."  The examiner went on to state that medications for PTSD will not cause or aggravate CAD.  The examiner concluded with a notation that VA has not established PTSD and CAD as having a presumptive causal connection.

The Board finds this opinion to be inadequate.  The examiner's opinion is discussed in terms of general trends noted in medical literature and also is largely related to whether PTSD causes CAD, with little to no analysis as to whether the symptoms related to this Veteran's PTSD have aggravated his CAD.  The only mention of aggravation is that psychiatric medications do not aggravate CAD.  However, as noted above and noted in the prior remand, the evidence suggests that the stress and anxiety aspects of the Veteran's PTSD have aggravated his CAD.  This assertion was not mentioned by the July 2013 examiner.  The examiner also failed to discuss the medical evidence in this case that suggests potential aggravation or the Veteran's lay statements, both of which were required to be discussed by the Board's remand directives.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").   

Furthermore, the examiner's rationale concluded with a discussion of presumptive service connection and whether the Department of Defense (DoD) and VA have established PTSD and CAD as having such a presumptive connection.  The examiner stated, "PTSD and CAD is a disease association that needs to be reviewed by DoD or/and VA before service connection for CAD can be established."  This is an incorrect statement; neither DoD nor VA are required to make a determination as to the Veteran's claims without an analysis of the facts of his case.  To the extent that the examiner is suggesting that this claim should be analyzed on any presumptive basis, the Veteran has not suggested that his claim is based on any contention of potential presumptive service connection.  This is a claim for secondary service connection and the matter at hand is whether the Veteran's service-connected PTSD, to include the anxiety and stress associated with that disorder, has either caused or aggravated his nonservice-connected cardiovascular disorder.  This question was not addressed by the July 2013 VA examiner.  

For these reasons, the examiner's analysis is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Due to this inadequacy, the Board's May 2013 remand directives have not yet been substantially complied with.  Another remand is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a new VA medical opinion from the physician who conducted the July 2013 VA examination, or from another physician if the original physician is unavailable.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed. 

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the Veteran's cardiovascular disorder is aggravated by any service-connected disorder, to specifically include PTSD.  In rendering this opinion, the examiner must address the various notations in the record indicating a potential relationship between the cardiovascular symptoms and the psychiatric disorder, summarized in the body of the remand above.  Moreover, the examiner must address the Veteran's lay statements, including the report that he experiences chest pain with stress.  The examiner's rationale should not merely discuss general findings in the medical community, but must analyze the facts and medical evidence in this Veteran's case.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


